Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on June 1, 2021.
Claims 1-15 and 26-28 are canceled.
Claims 16-23 and 29-30 are withdrawn.
Claim 24 is amended.
Claims 24-25 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santi (US Pub. No. 2015/0344163 A1) in view of Rudszniat et al. (US Patent No. 4,330,061, herein, Rudszniat) and further in view of Jaton (US Patent No. 4,656, 815).
Regarding claim 24, Santi discloses a filling machine (“packaging machine” – Para [0037]) for producing packages (2) of pourable food products (Para [0037]) from sealed packs (3), the filling machine comprising: 
a conveyor (20 – Fig. 4) configured to move the sealed packs in a first direction (arrow in Fig. 2); 
a folding unit (1 – Fig. 4, “folding means” – Para [0040]) configured to fold at least one end portion of each pack while the conveyor moves the packs to thereby produce the packages (2) (Para [0040]); and 
a transfer unit (100) arranged downstream (Figs. 1-2) of the folding unit with respect to the first direction, 
wherein the conveyor further includes a plurality of plates (28) moved by the conveyor, each plate being configured to receive a respective pack and to deliver a respective produced package to the transfer unit (Para [0041]).
Santi does not expressly disclose that the folding unit further includes a jam detecting device for detecting defective packages in the filling machine, wherein the 
Rudszniat teaches a folding unit (Fig. 1) that includes a jam detecting device (13 – Figs. 1-3) for detecting defective packages (“a defective pack” – Col. 8, ln 33, Fig. 2), wherein the jam detecting device is arranged at a predetermined distance from the uppermost conveyor (2, 3, 18, 19) to create a clearance between the movable element and any non-defective package passing the moveable element while moved by the conveyor (Fig. 2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the folding unit as disclosed by Santi so that includes a jam detecting device for detecting defective packages, wherein the jam detecting device is arranged at a predetermined distance from the uppermost plates to create a clearance between the movable element and any non- defective package passing the moveable element while moved by the conveyor as taught by Rudszniat in order to ensure reliable detection and segregation of defective commodities even if the defective commodities are closely adjacent to preceding or next-following satisfactory commodities (Rudszniat, Col. 2, lns 26-33).
Santi in view of Rudszniat does not expressly disclose that the jam detecting device comprising: 
a movable element configured to move upon mechanical impact from one or more defective packages;

a sensor connected to the movable element and configured to output a detection signal causing at least a portion of the filling machine to stop upon triggering of the sensor, 
wherein the sensor is triggered by movement of the movable element due to mechanical impact from a defective package and wherein the detection signal reflects the occurrence of the defective package, and 
wherein the movable element of the jam detecting device is rotationally attached to the shaft and is arranged above uppermost plates of the conveyor, with respect to a vertical direction of the filling machine.
Rudszniat does teach that the jam detecting device is a proximity detector (Col. 7, lns 30-31).
Jaton teaches a detecting device (81, 90 – Fig. 5) comprising: a movable element (80, 83) configured to move upon mechanical impact from one or more defective packages (74);
a shaft (82, 84) arranged in connection with the movable element to ensure a free movement of the movable element;
a sensor (90, 45, 123) connected to the movable element and configured to output a detection signal causing at least a portion of the filling machine to stop (“stops…the cylinder 46 to terminate the downward stroke”) upon triggering of the sensor (Col. 4, ln 59-Col. 5, ln 8 and Col. 6, lns 3-21, Fig. 8), 
Col. 4, ln 59-Col. 5, ln 8), and 
wherein the movable element (80) of the jam detecting device is rotationally attached to the shaft and is arranged above uppermost portion of the conveyor (5), with respect to a vertical direction of the filling machine.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jam detecting device taught by Santi in view of Rudszniat so that it comprises a movable element configured to move upon mechanical impact from one or more defective packages; a shaft arranged in connection with the movable element to ensure a free movement of the movable element; and a sensor connected to the movable element and configured to output a detection signal causing at least a portion of the filling machine to stop upon triggering of the sensor, wherein the sensor is triggered by movement of the movable element due to mechanical impact from a defective package and wherein the detection signal reflects the occurrence of the defective package, wherein the movable element of the jam detecting device is rotationally attached to the shaft and arranged above uppermost plates of the conveyor, with respect to a vertical direction of the filling machine as taught by Jaton in order to detect defective packages while still maintaining a continuous process.

Regarding claim 25, Santi in view of Rudszniat and Jaton teaches the filling machine as recited above wherein the jam detecting device is arranged upstream, with respect to the first direction, of an output station (Santi, 22 – Fig. 4) of the folding unit.
Although the folding means is not shown in the figure, Examiner interprets it to be located upstream of the output station since the folding of the top end of the packs occurs prior to the output station in Santi, Fig. 4.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed June 1, 2021, with respect to the rejection(s) of claim(s) 24-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.
Examiner relies on the combination of Santi in view of Rudszniat and further in view of Jaton to teach the claimed invention. Specifically, Examiner relies on Jaton as cited above to teach the sensor being configured to output a detection signal causing at least a portion of the filling machine to stop upon triggering of the sensor in the newly amended claim language. 
Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

In regards to Applicant’s argument that
“Because each of Santi, Rudszinat, and Jaton are directed to different technologies (i.e., pourable food containers, cigarette packs, and folded box blanks), a person of ordinary skill in the art would not have had any reason or motivation to combine the teachings of Santi, Rudzsinat, and Jaton as proposed by the Examiner- even assuming, arguendo, that these references teach what the Examiner alleges.”
This is not persuasive for the following reasons:
Examiner interprets that it would be obvious to modify the filling machine disclosed by Santi with the teachings of Rudszniat and further in view of Jaton since each prior art reference is directed to machines for the processing and packaging of goods/articles. Therefore, the claimed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






June 3, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731